Citation Nr: 1426900	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-26 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for spina bifida occulta, status post injury with limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran had active military service from August 1983 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which increased the assigned rating for the service-connected low back disability to 40 percent, effective May 19, 2010.  The Veteran disagreed with the assigned rating and perfected a timely appeal.

In March 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In correspondence dated in July 2013, the Veteran's representative related on the Veteran's behalf that the service-connected low back disability had worsened since the last spine VA examination in August 2012.  

In a July 2013 supplemental statement of the case, the RO appeared to acknowledge the assertion that the Veteran's low back disability had increased in severity.  However, the RO concluded that a VA examination performed in June 2013 for a claim related to housebound status or permanent need for regular aid and attendance did not show that an increased evaluation was warranted for the low back disability.  The Board did not locate the June 2013 VA examination report among the records in the paper claims file or the electronic Virtual VA claims file.

Therefore, the claim must be remanded to associate a copy of the June 2013 VA examination report with the claims file, to obtain ongoing records of evaluation and treatment for the low back disability from the Columbia VA Medical Center (VAMC) dated from August 2012 to the present, and to provide an additional VA spine examination to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file records of evaluation and treatment pertinent to the low back disability from the Columbia VAMC dated from August 2012 to the present, and a copy of the June 2013 VA examination report performed in conjunction with a housebound/aid and attendance claim.

2.  The Veteran should be scheduled for a new VA spine examination with to determine the current level of severity of his service-connected spina bifida occulta, status post injury with limitation of motion.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary testing should be provided.

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claim for an increased rating for his service-connected low back disability.  The AOJ should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



